EXHIBIT 10.2


 


RELEASE AND SEPARATION AGREEMENT


 

This Release And Separation Agreement (“Agreement”) is entered into as of the
last date signed below, by and between Sally Beauty Holdings, Inc. (“Employer”)
and Walter Richard Dowd (“Employee”), and is intended to set forth all the
rights, duties and obligations of the parties.  In consideration of the mutual
promises contained in this Agreement, the parties agree as follows:

 

1.             Consideration and Termination.

 

A.            As consideration for entering into the release and the other
covenants and agreements contained in this Agreement, Employer will provide
Employee with the following consideration:  two hundred sixty-four thousand
eight hundred forty dollars ($264,840), payable as provided in subparagraph 1.B.
below (the “Consideration”).  Employee agrees his voluntary resignation from his
position with Employer and its affiliates is effective March 31, 2009 (the
“Termination Date”), and that he will not seek employment with, or reapply for
employment with, Employer or any Releasee. Employee acknowledges and agrees
that: i) he has no other right to the payment of the Consideration provided for
in this Agreement; and ii)  the Consideration considerably exceeds any amounts
Employee otherwise would be entitled to.

 

B.            The Consideration shall be paid to Employee on the following
schedule (provided Employee is not in breach of this Agreement at the time such
Consideration payment is due):  the total sum of two hundred sixty-four thousand
eight hundred forty dollars ($264,840), payable as follows:

 

i.     a payment of one hundred thirty-eight thousand seven hundred forty
dollars ($138,740),  payable within ten (10) days after both parties sign this
Agreement;

 

ii.    a payment of forty-two thousand thirty-three dollars ($42,033), payable
on June 30, 2009;

 

iii.   a payment of thirty-two  thousand thirty-three dollars ($32,033), payable
on September 30, 2009; and

 

iv.   a payment of fifty-two thousand thirty-four dollars ($52,034), payable on
January 5, 2010.

 

All payments under this subparagraph 1.B. shall be less payroll and income taxes
and other required withholding.

 

2.             Earned Vacation Pay.  Employer shall also pay all undisputed
vacation pay which is earned but unused as of the Termination Date.

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

1

--------------------------------------------------------------------------------


 

3.             No Further Entitlements.  Employee acknowledges and agrees
Employee has no further entitlements other than those included in this Agreement
and the Option Exercise Period Extension Agreement (“Extension Agreement”)
between the parties, provided the parties execute said agreement.

 

4.             Nonadmission.  Payment or the offer of payment of the
compensation set forth above, or the offering of this Agreement shall not be
construed as an admission of any liability on the part of the Employer or any
Releasee for a violation of law or otherwise.  Any liability is expressly
denied.

 

5.             Waiver and Release of All Claims.

 

In consideration of the monies paid and other agreements made by Employer in
this Agreement, Employee on behalf of himself, his agents, attorneys, heirs and
assigns, does hereby waives and disclaims all rights and does:

 

A.            RELEASE, ACQUIT, AND FOREVER DISCHARGE Employer, its current and
predecessors’ divisions, parent companies, affiliates, subsidiaries, officers,
employees, agents, prospective affiliated employers and their
owners/shareholders , and each of them (including but expressly not limited to
Alberto-Culver Company, Sally Beauty Company, Inc., Sally Beauty Supply LLC,
Sally Holdings, Inc., New Sally Holdings, Inc., Beauty Systems Group, Inc.,
Beauty Systems Group LLC,  Clayton, Dubilier & Rice, Inc., CD&R Parallel Fund
VII, L.P. and CDRS Acquisition LLC, their current and predecessors’ divisions,
parent companies, affiliates, subsidiaries, officers, employees, agents,
prospective affiliated employers and their owners/shareholders, benefit plans
and stock option plans and each of them (except as expressly excluded) (all the
above referred to throughout as the “Releasees”) from any and all rights,
charges, actions, causes of actions, claims, damages, obligations, suits,
agreements, costs or attorneys’ fees or rights of indemnity, and with regard to
the payment of all monies, attorneys’ fees, benefits, back pay, debts,
obligations, compensatory damages, punitive damages, actual damages, or any
other liability or payment of any kind whatsoever, suspected or unsuspected,
known or unknown, which arose or could have arisen out of:  (x) Employee’s
employment with Employer or any Releasee arising on or before the date this
Agreement is signed; and/or,  (y) any other right to benefit, payment or claim
whatsoever, known or unknown, arising or granted on or before the date this
Agreement is signed (hereafter together referred  to as “Claims”), including,
but expressly not limited to:

 

i.              Claims which could have arisen under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination In
Employment Act,  the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Worker Adjustment and
Retraining Notification Act, the Sarbanes-Oxley Act, the Texas Commission On
Human Rights Act (all as amended) and/or any other state, federal or municipal
employment discrimination statutes (including claims based on sex, sexual
harassment, age, race, national origin, religion, ancestry, harassment, marital
status, handicap, disability and/or retaliation); and/or,

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

2

--------------------------------------------------------------------------------


 

ii.             Claims arising out of any other federal, state, or local
statute, law, constitution, ordinance or regulation; and/or any other claim
whatsoever including, but not limited to, claims relating to implied or express
employment contracts, public policy or tort claims, intentional infliction of 
emotional distress claims, “plant closing” law rights, personal injury claims,
defamation claims, privacy claims, wrongful discharge claims, common law claims
relating to legal restrictions on Employer’s or any other Releasee’s right to
terminate employees or resulting from any occurrence, act, agreement or omission
to the date of this Agreement;

 

iii.            Claims to any payment under any Sally Beauty Holdings, Inc.
Management/Annual Incentive Plan or other performance-based or equity-based plan
(or any award of stock options under such plan) offered by any Releasee, such as
the assumed Alberto-Culver/Sally Beauty Holdings, Inc. 2003 Employee Stock
Option Plan or the Sally Beauty Holdings, Inc. 2007 Omnibus Incentive Plan (all
of the above, the “Plans”).  For purposes of clarification, Employee expressly
waives and disclaims, releases, acquits and discharges Releasees from any
further claim Employee may have under all Plans and any awards under such Plans
of any kind or nature.

 

B.            SPECIFICALLY EXCLUDED FROM THIS WAIVER AND RELEASE ARE THE
FOLLOWING AND ONLY THE FOLLOWING:

 

i.      Claims for breach of this Agreement, provided however, any breach of
this Agreement by Employer or any Releasee other than failure to pay the
Consideration (to such time as Employee is not in breach of this Agreement)
shall give rise to a claim for breach of contract and any statutory rights only
and shall not invalidate or affect the non-payment-related provisions of
Paragraphs 1, 6, 7, 8, 9, 10, 11, 12, 13 and 14;

 

ii.     rights to the vested proceeds under any tax deferred benefit plan, such
as a 401(k) plan or a profit sharing plan, pursuant to the terms of the plans,
and any rights under the Extension Agreement, provided the parties execute said
agreement;

 

iii.    rights to the vested option grant provisions under the
Alberto-Culver/Sally Beauty Holdings, Inc. 2003 Employee Stock Option Plan (the
“2003 Plan”); the parties acknowledging and agreeing that Employee shall have
the option rights accorded for a termination due to retirement on 57,500 options
issued on December 4, 2006 ($9.57 exercise price) for a period of three
(3) years from Employee’s Termination Date (subject to the terms and conditions
of the award letter and the 2003 Plan, as applicable) and 36,823 options issued
November 16, 2006 ($2.00 exercise price) for a period of two (2) years from the
Termination Date (subject to the terms and conditions of the award letter and
the 2003 Plan, as applicable) and no further rights to vesting of unvested
options under the award letters or the 2003 Plan, as applicable;

 

iv.    rights to file a charge with a federal or state administrative agency or
participate in any agency investigation, provided however that Employee is
waiving his right to recover any money in connection with such a charge or
investigation and is also waiving his right

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

3

--------------------------------------------------------------------------------


 

to recover money in connection with any charge filed by any other individual or
by the Equal Employment Opportunity Commission or any other federal or state
agency.

 

C.            Employee acknowledges and agrees the Consideration being received
is for the benefit of all Releasees, and not just Employer.

 

6.             Employer Confidential Information.  Employee agrees that the
information, observations and data obtained by Employee during the course of
Employee’s employment with Employer and any relevant Employer Affiliate(1) are
the sole property of the Employer.    Employee agrees that from the date of this
Agreement and thereafter, without the express written consent of the Employer’s
President, Employee will not disclose to any person or entity or use for
Employee’s own account or for the benefit of any third party any Confidential
Information(2), unless and only to the extent that such Confidential Information
becomes generally known to and available for use by the public or in the trade
other than as a result of the Employee’s acts or inaction act or the wrongful
act of any third party.   The parties agree that Confidential Information and
all elements of it are important material, confidential and gravely affect the
successful conduct of the Employer and relevant Employer Affiliate.

 

Employee states that Employee has delivered to Employer all memoranda, notes,
plans, records, reports, computer disks and memory, and other documentation and
copies thereof (however stored or recorded) relating to the business of the
Employer and any relevant Employer Affiliate, and/or which contain Confidential
Information, which Employee possesses or has custody or control of.  Employee
has not retained copies.  Employee has also returned all of Employer’s and all
Employer Affiliates’  property within Employee’s custody or control.

 

7.             Unfair Competition.

 

--------------------------------------------------------------------------------

(1)  “Employer Affiliate” for purposes of this agreement shall mean any
affiliate, subsidiary or other entity which has Sally Beauty Holdings, Inc. (or
its successor) as the ultimate parent company.  The list of Employer Affiliates
currently includes, but is not limited to:  Sally Beauty Supply LLC, Beauty
Systems Group LLC, Innovation-Successful Salon Services, Armstrong-McCall, L.P.
and any entity operating “CosmoProf” stores in the United States.  If relevant
in context, the term “Employer Affiliate” shall also include any predecessor
entity such as, but not limited to, Alberto-Culver Company, Sally Beauty
Company, Inc. and Beauty Systems Group, Inc., Sally Holdings, Inc. and New Sally
Holdings, Inc.

 

(2)  “Confidential Information” for purposes of this Agreement shall include but
not be limited to:  Employer’s or any Employer Affiliate’s business plans and
future product or market developments; all financial information; information
regarding suppliers and costs of products and other supplies; financing
programs; and any other information regarding personnel, operations,  overhead,
distribution; present or future plans related to real estate and leaseholds
(including site selection), computer and communication systems, software
operating systems, source codes and the like.

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

4

--------------------------------------------------------------------------------


 

A.            Beginning on the day after Employee’s final date of employment
with Employer and any relevant Employer Affiliate, (the “Termination Date”) and
ending on the day eighteen  (18) months thereafter, Employee agrees he shall
not, directly or indirectly, engage in “Unfair Competition”.  Employee agrees
that it shall be considered “Unfair Competition” for him to:

 

i.    own any interest in, operate, join, control, or participate as a partner,
director, principal, officer or agent; enter into the employment of, act as a
consultant to, or perform any services for a person or entity (collectively,
“Entity”) which competes with the Beauty Supply Business,(3) except where:
(x) Employee’s interest or association is unrelated to the Beauty Supply
Business, (y) such Entity’s gross revenue gross revenue from the Beauty Supply
Business is less than 10% of the Entity’s total gross revenue, and
(z) Employee’s interest is directly or indirectly less than 2% of that of the
Entity; or,

 

ii.   solicit for employment or employ or otherwise interfere with the
relationship of the Employer and any Employer Affiliate with any natural person
who is or was employed by or otherwise engaged to perform services for Employer
or any Employer Affiliate at any time during Employee’s employment with Employer
or any Employer Affiliate or during the twelve-month period preceding such
solicitation, employment or interference (in the case of activity after the
termination of Employee’s employment); or,

 

iii.  interfere with the business relationship between Employer or any Employer
Affiliate  and one of its customers or suppliers, by soliciting, inducing, or
otherwise encouraging a customer or supplier of Employer or the Employer
Affiliate to reduce or stop doing business with Employer or the Employer
Affiliate; or,

 

iv.  supervision of any of the foregoing activities.

 

B.            Employee will give Employer written notice of any offer that he
receives from a competing business before accepting it. Employee will also
provide Employer at least thirty (30) days notice before performing any personal
services for a competing business (such as a Beauty Supply Business) and meet
with an Employer representative to discuss the nature of his new position if
Employer requests such a meeting to help avoid unnecessary disputes.  Employer
understands that Employer is not required to request such a meeting and that a
failure to resolve disputes through such a meeting will not be considered a
waiver of any rights by either party.

 

C.            Employer may notify any future or prospective employer or third
party of the existence of this Agreement.  Employee stipulates that the harm
caused by a violation of

 

--------------------------------------------------------------------------------

(3)  “Beauty Supply Business” for purposes of this Agreement shall mean the
distribution and/or sale of beauty supplies (including but not limited to such
items as shampoos, conditioners, hair color, straighteners, salon accessories,
electricals, salon furniture, incidental cosmetic and personal ornamentation
items and the like) to individual consumers, salons, subdistributors or
franchisees, beauty schools and/or individual beauty professionals through
stores and/or inside/outside salespeople.

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

5

--------------------------------------------------------------------------------


 

this Agreement by him would be irreparable, cannot be readily and fully remedied
through monetary damages, and shall warrant injunctive relief in addition to,
and not in place of, any other legal remedies available for any breach,
including reasonable attorney’s fees and costs. Employee understands and agrees
that if he is found to have violated one of the time-limited,
post-employment-termination restrictions on his conduct created by this
Agreement, the time period for that restriction will be extended by one day for
each day that he is found to have been in violation of the restriction up to a
maximum period of nine (9) months.  If there is a dispute over this Agreement,
Employee agrees that whoever prevails shall be entitled to recover from the
other party all reasonable costs and expenses including reasonable attorneys’
fees and costs; provided, however, that Employer need not get all relief that it
requests in order to be considered a prevailing party.

 

8.             Other Provisions.  By signing this Agreement, Employee states
that Employee:

 

A.            has read and fully understands the Agreement’s terms and
conditions;

 

B.            has been advised to consult with an attorney of Employee’s own
choice prior to executing this Agreement, and Employee has in fact consulted
with the under-signed attorney regarding and prior to executing this Agreement—
EMPLOYEE:  SEEK CONSULTATION WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT;

 

C.            has waived any legal claim, including claims under the Age
Discrimination in Employment Act, and any right to personally bring a lawsuit
against the Employer based on any actions taken by the Employer up to the date
of the signing of this Agreement;

 

D.            understands Employee would not have otherwise been entitled to the
Consideration described in this Agreement and that Employer is providing such
consideration in return for Employee’s agreement to be bound by the terms of
this Agreement;

 

E.             understands he has had at least forty-five (45) days during which
to consider this Agreement prior to signing it and that to be effective he must
sign it prior to June 30, 2009;

 

F.             understands he has an additional seven (7) days after both
parties sign this Agreement to revoke Employee’s decision to sign this Agreement
by delivering written notice of his intention to revoke to the General Counsel
of Employer, 3001 Colorado Blvd., Denton, TX  76210;

 

G.            is not waiving or releasing any rights or claims that may arise
after the date Employee signs this Agreement;

 

H.            has received adequate consideration for the waivers and other
provisions contained in this Agreement in the form of money and other benefits
in addition to that which Employee would otherwise be entitled to receive;

 

I.              agrees this Agreement is signed voluntarily, knowingly and
without coercion;

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

6

--------------------------------------------------------------------------------


 

J.             agrees this Agreement was individually negotiated between
Employer and Employee; and,

 

K.            agrees the consideration is being paid for the release of all
claims against all persons and entities released, and not only Employer.

 

9.             Entire Agreement.  This Agreement contains all the terms and
conditions agreed upon by the parties upon the subject matter hereof other than
the Extension Agreement , and no provision expressed in this Agreement may be
altered, modified and/or cancelled except upon the express written consent of
the parties.  The terms and conditions contained in this Agreement supersede any
previous agreement or arrangement between the parties other than the Extension
Agreement.  This Agreement and all rights and benefits are personal to Employee,
and neither this Agreement, nor any Employee right or interest arising in this
Agreement, shall be voluntarily sold, transferred or assigned by Employee.

 

10.           Jurisdiction.  The law of Texas will govern this Agreement to the
same extent as agreements entered into and performed wholly in Texas.

 

11.           Effective Date.  The Agreement shall become irrevocable on the
eighth day following Employee’s and Employer’s signing of this Agreement.

 

12.           Continuing Assistance To Employer.  Subject to Employee’s
reasonable availability, for a term of twelve (12) months following the
Termination Date, Employee shall continue to provide assistance to Employer as
it may reasonably require (with Employer reimbursing Employee for any
out-of-pocket costs incurred) for the purpose of  establishing continuity in the
business, soliciting the advice of, and/or preparing for (and to the extent
necessary, truthfully testifying and otherwise participating in) any present or
future lawsuit, administrative proceeding or arbitration, including without
limitation, participation in depositions and preparation session(s) related
thereto, the execution of affidavits and/or declarations and the giving of
testimony at trial, all as requested by Employer.  Employee agrees to execute
such documents as Employer requests related to his resignation from
officerships, which resignations are effective as of Employee’s Termination
Date.   In the event Employee’s assistance is required (other than as a result
of participation deriving from the issuance of a lawfully issued subpoena) more
than eight (8) hours per calendar month, Employee shall be compensated at the
rate of two hundred dollars ($200) per hour for each hour of additional
assistance requested by Employer.  Employee shall also be reimbursed any out of
pocket costs in providing services under this Paragraph 12.  Employee shall be
required to execute a separate consulting agreement on standard terms offered by
employer to other consultants in the event additional paid assistance is
requested.

 

13.           Severability; Blue Pencil.  In the event that any one or more of
the provisions of this Agreement shall become invalid, illegal or unenforceable
in any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.  If, in the opinion
of any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to

 

Initial:

Employer:

/s/ GW

 

 

 

 

 

 

Employee:

/s/ WD 4-30-09

 

 

7

--------------------------------------------------------------------------------


 

exercise or modify such provision or provisions of these covenants as to the
court shall appear not reasonable and enforce the remainder of these covenants
so amended.

 

14.           Headings and Captions.  The headings and captions herein are
provided for reference and convenience only, shall not be considered part of
this Agreement, and shall not be employed in the construction of this Agreement.

 

WHEREFORE, Employee and Employer agree as set forth in this Agreement.

 

EMPLOYEE:

 

EMPLOYER:

WALTER RICHARD DOWD

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

/s/ Walter Richard Dowd

 

by:

/s/ Gary Winterhalter

 

 

Gary Winterhalter, Chief Executive Officer

 

 

 

 

 

 

Date:

4-30-2009

 

Date:

4-30-2009

 

 

 

 

 

WITNESS:

 

WITNESS:

 

 

 

 

 

/s/ Rebecca D. Rea

 

/s/ Raal Roos

 

 

 

 

 

 

 

 

Rebecca D. Rea

 

Raal Roos

Print Name

 

Print Name

 

8

--------------------------------------------------------------------------------